Citation Nr: 1825839	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-44 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1980 to May 1986.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current sleep apnea is related to service.  At the March 2018 hearing, the Veteran testified that his current sleep apnea is attributable to his duties in the military as a driver, which required him to keep unusual hours, and to a traumatic accident that occurred while he was riding in an M-113 armored personnel carrier.  The Board notes that the Veteran has already been found entitled to service connection for posttraumatic tension headaches and associated general anxiety disorder.

In January 2002, the Veteran was tested for a CPAP by private physician Dr. R. P. to treat sleep apnea.  In February 2013, Dr. R.P conducted a sleep study and diagnosed him with moderate obstructive sleep apnea.  In May 2013, Dr. R.P. completed a Sleep Apnea Disability Benefits Questionnaire, and indicated the Veteran was diagnosed with obstructive sleep apnea.  Dr. R.P. not discuss the cause of the Veteran's sleep apnea.  At a June 2016 sleep study conducted by another private physician, the Veteran was diagnosed with mild obstructive sleep apnea.  The physician did not provide any opinion regarding the etiology of the Veteran's sleep disorder.  

The record does not contain any medical opinions regarding the etiology of the Veteran's sleep apnea.  Furthermore, the Veteran has not been afforded a VA examination to determine the nature and etiology of his sleep apnea.

In the instant case, the Board finds that, in light of medical records showing treatment for sleep apnea, and lay statements from the Veteran that he incurred these conditions in service, remand is necessary in order to afford the Veteran a VA examination so as to determine the etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.

2.  Obtain an opinion from an appropriate medical professional in connection with the claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the opinion. 

An opinion should be provided as to whether it is at least as likely as not that the Veteran's sleep apnea was incurred during active service.  The examiner should also opine as to whether, and to what extent, his sleep disorder is a symptom of his service-connected posttraumatic tension headaches and associated general anxiety disorder.

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

An examination should only be scheduled if the examiner deems it to be necessary for purposes of rendering the opinion.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

